


Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

EMPLOYER:

MTR Gaming Group, Inc. (“MTR” or the “Company”)

 

 

EMPLOYEE:

John W. Bittner, Jr. (“Executive”)

 

 

TERM:

One year, commencing on November 1, 2009 (the “Employment Date”), and ending on
November 1, 2010 (such period, subject to earlier termination as provided
herein, being referred to as the “Period of Employment”).

 

 

DUTIES:

Executive agrees to serve the Company as its Executive Vice President of Finance
and Accounting, and Treasurer of the Company, and in such other office of MTR
and/or its Affiliates to which Executive may be elected or appointed. Executive
shall devote all of his time, energy and skill during regular business hours to
the business and affairs of the Company and its affiliates and to the promotion
of their interests. Executive shall report directly to and shall be subject to
the direction of the CFO.

 

COMPENSATION:

 

(a)                        Salary:  $270,756 per year, subject to periodic
increase or cash bonus by the Company’s Compensation Committee in its sole
discretion.

 

(b)                       Benefits:  Employee benefit plans made available by
the Company now or in the future to its executives as the Company’s Compensation
Committee may periodically award in its discretion.

 

(c)                        Automobile Allowance:  $600 per month toward the
lease or purchase, insurance and maintenance of an automobile.

 

(d)                       Vacation:  Four (4) weeks of paid vacation annually to
be taken at a time or times mutually satisfactory to Executive and the Company
(Executive shall not in any event utilize more than six weeks of vacation in any
twelve month period). Unused vacation will be paid to Executive at the end of
the Period of Employment as additional compensation.

 

(e)                        Expenses:  Reimbursement of all travel and other
expenses incident to the rendering of services by Executive, including the
expenses associated with gaming licensing in any state in which the Company or
one of its affiliates requests Executive to become licensed. The Company shall
also provide Executive a Company cellular telephone, or, at the Company’s
election, reimburse Executive for the cost of a cellular phone and monthly
service charges maintained by Executive.

 

--------------------------------------------------------------------------------


 

(f)                          Working Facilities:  The Company shall provide
Executive with an office, secretarial, administrative and other assistance, and
such other facilities and services as shall be suitable to his position and
appropriate for the performance of his duties.

 

TERMINATION:

 

(a)                                  Termination Without Cause: The Company may,
by notice to Executive, terminate Executive’s employment without cause at any
time, in which event Executive shall be entitled to receive in full, upon the
effective date of the termination: (i) payment of the salary that would have
accrued through November 1, 2010; (ii) any accrued but unpaid vacation pay; and
(iii) reimbursement for any expenses; provided, however that Executive shall
concurrently with such payments execute a release in form and substance
acceptable to the Company in its discretion and shall have complied with the
Company’s termination procedures.

 

(b)                                 Termination For Cause:  The Company may also
terminate Executive’s employment without notice (and without payment in lieu of
notice) for cause.  “Cause” shall mean (i) conviction of a felony,
(ii) embezzlement or misappropriation of funds or property of the Company or any
of its affiliates, (iii) Executive’s consistent refusal to substantially
perform, or willful misconduct in the substantial performance of, his duties and
obligations hereunder; (iv) Executive’s engaging in activity that the CEO
determines in his reasonable judgment would result in the suspension or
revocation of any video lottery, pari-mutuel, or other gaming license or permit
held by the Company or any of its subsidiaries; or (v) a determination by any
state gaming regulatory agency that Executive is not suitable to hold his
position or otherwise to participate in a gaming enterprise in the state in
question.  In the event of termination for cause, neither party shall have any
further obligations or duties under this Agreement, except that the Company
shall be obligated to pay any salary and vacation pay that are accrued but
unpaid through the effective date of termination, provided that Executive
complies with the Company’s termination procedures.

 

(c)                                  Death or Disability: the Period of
Employment shall cease and terminate upon the earliest to occur of the following
events:  (i) the death of Executive or (ii) at the election of the CEO (subject
to the Americans With Disabilities Act), the inability of Executive by reason of
physical or mental disability to continue the proper performance of his duties
hereunder for a period of 180 consecutive

 

2

--------------------------------------------------------------------------------


 

days.  Upon termination of the Period of Employment as a result of the
Executive’s death or disability, in consideration for Executive or his heirs and
beneficiaries releasing the Company from any claims, damages or causes of action
by execution of a release in form and substance acceptable to the Company in its
sole discretion, the Company shall pay to Executive or his estate, as the case
may be, a lump sum amount equal to the base salary described above for the
remaining term of the Agreement.

 

(d)                                 Termination Procedures:  Upon termination of
his employment with the Company for any reason, Executive agrees to return to
the Company all tangible manifestations of Confidential Materials and all copies
thereof, not to disparage the Company, and for a period of two (2) years from
the date of such termination not to solicit for employment any employee of the
Company.  All programs, ideas, strategies approaches, practices or inventions
created, developed, obtained or conceived of by Executive during the term hereof
by reason of his engagement by the Company, shall be owned by and belong
exclusively to the Company, provided that they are related in any manner to the
Company’s business or that of any of its Affiliates.  Executive shall
(i) promptly disclose all such programs, ideas, strategies, approaches,
practices, inventions or business opportunities to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
items.

 

CONFIDENTIALITY:

 

Executive agrees that he will not, directly or indirectly, (i) disclose to any
other person or entity either during or after his employment by the Company or
(ii) use, except during his employment by the Company in the business and for
the benefit of the Company or any of its affiliates, any confidential
information and trade secrets (collectively, “Confidential Material”) relating
to the business practices of the Company and its affiliates acquired by
Executive during his employment by the Company. Executive agrees that during the
term hereof he will not become a stockholder, director, officer, employee or
agent of or consultant to any corporation, or member of or consultant to any
partnership or other entity, or engage in any business as a sole proprietor or
act as a consultant to any such entity, or otherwise engage, directly or
indirectly, in any enterprise, in each case which competes with any business or
activity engaged in, or known by Executive to be contemplated to be engaged in,
by the Company or any of its affiliates within one hundred (100) miles

 

3

--------------------------------------------------------------------------------


 

of any location in which the Company or any affiliate does business or in which
Executive has knowledge that the Company or any of its Affiliates contemplates
doing business; provided, however, that competition shall not include the
ownership (solely as an investor and without any other participation in or
contact with the management of the business) of less than five percent (5%) of
the outstanding shares of stock of any corporation engaged in any such business,
which shares are regularly traded on a national securities exchange or in an
over-the-counter market.

 

GENERAL:

 

(a)                        Parties In Interest: This Agreement shall be binding
upon and inure to the benefit of Executive and his heirs and beneficiaries, and
it shall be binding upon and inure to the benefit of the Company and its
successors and assigns.

 

(b)                       Arbitration:  Any disputes arising under the terms of
this Agreement shall be settled by binding arbitration between the parties in
the Weirton/Chester, West Virginia/Wexford, Pennsylvania area in a proceeding
held under the rules of the American Arbitration Association.  The arbitrators
shall have no authority to grant either party any consequential, incidental,
punitive or special damages.

 

(c)                        Entire Agreement:  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company and contains all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever.  Any modification of this Agreement will be effective
only if it is in writing signed by the parties.

 

(d)                       Governing Law:  West Virginia without giving effect to
the choice of law or conflicts of law rules and laws of such jurisdiction.

 

(e)                        Severability:  In the event that any term or
condition contained in this Agreement shall for any reason be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other term
or condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

 

(f)                          Indemnification:  The Company shall indemnify,
defend and hold the Executive harmless, to the extent permitted by law,
including

 

4

--------------------------------------------------------------------------------


 

the payment of reasonable attorneys’ fees, if the Company does not directly
provide Executive’s defense, from and against any and all civil claims made by
anyone, including, but not limited to, a corporate entity, company, other
employee, agent, patron or member of the general public with respect to any
claims that assert as a basis, any acts, omissions or other circumstances
involving the performance of Executive’s employment duties hereunder unless such
claim is finally determined by a court of competent jurisdiction to arise from
Executive’s gross negligence or willful, intentional and/or wanton act.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
9th day of November, 2009.

 

 

MTR Gaming Group, Inc.

 

 

 

By:

/s/ Robert F. Griffin

 

Robert F. Griffin, President & CEO

 

 

 

 

 

/s/ John W. Bittner, Jr.

 

John W. Bittner, Jr.

 

5

--------------------------------------------------------------------------------
